‘AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
JOEL ACUIRRE Case Number: CR 07-4073-1-LTS
C1) Revocation of Probation USM Number: — 03571-029
Hi Revocation of Supervised Release John P Greer
[1] Modification of Supervision Conditions Defendant's Attorney

[] AMENDED REVOCATION JUDGMENT
Date of Most Recent Judgment:

 

THE DEFENDANT:
BB admitted guilt to violation(s) as listed below of the term of supervision.
C1 was found in violation of after denial of guilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
1, 3a-b Use of a Controlled Substance 06/02/2021

2 Communicate/Interact with Person Engaged in Criminal Activity 02/01/2021

4 Failure to Comploy with Substance Abuse Testing/Treatment 06/01/2021

5 Failure to Appear in Court 06/09/2021

The defendant is sentenced as provided in pages 2 through 3___ of this judgment. The sentence is imposed pursuant to the

Sentencing Reform Act of 1984.

CI The defendant was not found in violation of and is discharged as to such violation(s).

 

[) The Court did not make a finding regarding violation(s)

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of mah rial changes in economic circumstances.

 

 

 

 

 

VX J

| i
Leonard T. Strand \ | f
Chief United States District Court Judge ld
Name and Title of Judge Signature of Judge
August 31, 2021 Fd | E)
Date of Imposition of Judgment Date '

Case 5:07-cr-04073-LTS-KEM Document 213 Filed 09/01/21 Page 1 of 3
“SAO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

Judgment—Page 2 of 3
DEFENDANT: JOEL AGUIRRE

CASE NUMBER: CR 07-4073-1-LTS

PROBATION

(_ The defendant’s supervision is continued with the addition of special condition number(s):

IMPRISONMENT

[J No imprisonment is ordered as part of this modification.

Hs The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 18 months.

HAs The court makes the following recommendations to the Federal Bureau of Prisons:

It is recommended that the defendant be designated to FCI Butner Medium 1 or a Bureau of Prisons facility in close
proximity to the defendant's family which is commensurate with the defendant's security and custody classification
needs,

The defendant is remanded to the custody of the United States Marshal.

Om

The defendant must surrender to the United States Marshal for this district:

C) at Olam. [J pm. on
(-] as notified by the United States Marshal. .

 

(]_ The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:
CI before 2 p.m, on
C1) as notified by the United States Marshal.

 

(C1 as notified by the United States Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on ‘ to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

Case 5:07-cr-04073-LTS-KEM Document 213 Filed 09/01/21 Page 2 of 3
“AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications
Judgment—Page 3 of

DEFENDANT: JOEL AGUIRRE
CASE NUMBER: CR 07-4073-1-LTS

SUPERVISED RELEASE

a Upon release from imprisonment, No Term of Supervised Release is reimposed.

 

Case 5:07-cr-04073-LTS-KEM Document 213 Filed 09/01/21 Page 3 of 3
